Title: To Thomas Jefferson from J. Phillipe Reibelt, 15 September 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Balt. le 15 Sept. 1806
                        
                        Ayant—Venerable Chef! remarquè dans Votre salon quelques echantillons des Oisseaux du pays—j’ose Vous
                            offrir aussi 2 echantillons des oisseaux etrangers—savoir: les tetes des 2 plus grandes perroquets—et Vous prier, de
                            leurs accorder le même honneur.
                        Je reparts le 20 avec ma famille—qui Vous adore comme leurs Premier soutien, pour mon poste. 
                  Daignez,
                            toujours d’agreer favorablement les plus profonds et les plus pures homages de Votre Ancien et Sincere Admirateur.
                        
                            
                                Reibelt
                            
                        
                    